[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                      NOVEMBER 4, 2005
                            No. 05-13234
                                                       THOMAS K. KAHN
                       Non-Argument Calendar
                                                           CLERK
                      ________________________

               D. C. Docket No. 04-01082-CV-J-99-MMH

WILLIAM R. TINNERMAN,


                                                     Plaintiff-Appellant,

                                versus

INTERNAL REVENUE SERVICE,

                                                     Defendant-Appellee.


                      ________________________

              Appeal from the United States District Court
                   for the Middle District of Florida
                     _________________________


                           (November 4, 2005)


Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      William R. Tinnerman appeals the district court’s grant of the Internal

Revenue Service’s (IRS’s) motion for judgment on the pleadings, in a tax levy

dispute, 26 U.S.C. § 6330(d)(1). We affirm the district court.

      Tinnerman asserts the IRS deprived him of due process of law because it was

Congress’s intent in enacting Section 6330 of the Internal Revenue Code to provide

all persons with a “formal” hearing before the IRS may issue a Notice of

Determination. Tinnerman requested, but was denied, the ability to record a face-

to-face collection due process (CDP) hearing with an IRS appeals officer before the

IRS issued a Notice of Determination imposing a tax levy against him.

      We review the district court’s grant of judgment on the pleadings de novo,

accepting all allegations in the complaint as true and construing facts in the light

most favorable to the non-moving party. Cannon v. City of West Palm Beach, 250

F.3d 1299, 1301 (11th Cir. 2001). If the amount of the underlying tax liability is

not at issue in a CDP case, IRS Appeals Office determinations are reviewed for an

abuse of discretion. See Olsen v. United States, 414 F.3d 144, 150 (1st Cir. 2005).

      “The Due Process Clause of the Fourteenth Amendment requires that a

private citizen be given notice and an opportunity to be heard before a government

official seizes his or her property.” Quik Cash Pawn & Jewelry, Inc. v. Sheriff of

Broward County, 279 F.3d 1316, 1322 (11th Cir. 2002). Section 6321 of the



                                           2
Internal Revenue Code provides: “[i]f any person liable to pay any tax neglects or

refuses to pay the same after demand, the amount . . . shall be a lien in favor of the

United States.” The IRS may collect taxes by levy upon the taxpayer’s property

within ten days after the Secretary provides notice and demand for payment to the

taxpayer. 26 U.S.C. § 6331(a). The taxpayer is then given notice of and an

opportunity for administrative review of the matter in the form of a CDP hearing,

and, if dissatisfied, provided judicial review of the administrative determination. 26

U.S.C. § 6330(a)-(d). The Code of Federal Regulations expressly states because the

formal requirements of the Administrative Procedure Act, 5 U.S.C. § 551, et seq.,

do not apply to CDP hearings, "[a] hearing may, but is not required to, consist of a

face-to-face meeting, one or more written or oral communications between an

appeals officer or employee and the taxpayer or the taxpayer's representative, or

some combination thereof." 26 C.F.R. § 301.6330-1(d)(2)A-D6 (emphasis added).

      “[P]roceedings before the appeals officer are informal. Testimony under oath

is not taken and attendance or examination of witnesses is not compelled.” Roberts

v. C.I.R., 329 F.3d 1224, 1228 (11th Cir. 2003). Section 6330(c)(2) of the Internal

Revenue Code provides the “relevant issue[s]” that may be raised during a CDP

hearing. Id. (citing 26 U.S.C. § 6330(c)(2)(A)(ii)). In Roberts, we relied on tax

court precedent, holding “absent a showing by the taxpayer of an irregularity in the



                                           3
Commissioner’s assessment procedure,” Form 4340 fulfills the due process

requirements of section 6330 because it “provides at least presumptive evidence

that a tax has been validly assessed.” Roberts, 329 F.3d at 1228 (citing Davis v.

C.I.R., 115 T.C. 35 (T.C. 2000)). The form provided presumptive evidence of a

valid assessment because it included the name of the taxpayer, date of the

assessment, character of the liability assessed, taxable period, and amounts

assessed. Id.

      Even though Tinnerman received Form 4340, he asserts procedural

irregularities he may have suffered include his denial of a face-to-face CDP hearing

and denial of the ability to record such a hearing. However, he has not presented a

single meritorious argument challenging his underlying tax liability, despite the fact

he was put on notice he could not raise “constitutional, political, religious, or moral

issues” to the liability. In fact, he only claimed he had not participated in any

activity that would bring out tax liability, the Internal Revenue Code and

Regulations did not apply to him, and he was not yet considered a taxpayer. He

also refused to participate in the telephonic CDP hearing offered to him and failed

to use the faxed correspondence with the appeals officer as an opportunity to raise

meritorious challenges to his tax liability. He was provided an opportunity to be

heard but did not take advantage of it. Tinnerman fails to argue any irregularities in



                                           4
the IRS’s assessment of his underlying tax liability. Tinnerman was not deprived of

due process and the IRS did not abuse its discretion in issuing him the Notice of

Determination.

      Furthermore, because Tinnerman did not argue any irregularities in the IRS’s

tax assessment procedures, it is not necessary to determine whether he was entitled

to take part in and record a face-to-face CDP hearing. See Alabama Hosp. Ass’n v.

Beasley, 702 F.2d 955, 958 n.8 (11th Cir. 1983) (“Under the formulation by most

courts, procedural errors are deemed harmless unless the court has a ‘substantial

doubt’ that the agency would not have reached the result it did.”). Tinnerman did

not point to any evidence the outcome of the Notice of Determination might have

been different if he had received such a hearing. Thus, there is no evidence a

recorded, face-to-face CDP hearing would have been anything but fruitless and a

waste of IRS resources. Therefore, the district court did not err in granting the

IRS’s motion for judgment on the pleadings, which dismissed with prejudice

Tinnerman’s appeal of the Notice of Determination.

      AFFIRMED.




                                           5